664 N.W.2d 225 (2003)
256 Mich. App. 341
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Joseph William HAYNES, Defendant-Appellee.
Docket No. 244327.
Court of Appeals of Michigan.
Submitted April 8, 2003, at Detroit.
Decided April 22, 2003, at 9:05 a.m.
Released for Publication June 13, 2003.
*227 Michael A. Cox, Attorney General, Thomas L. Casey, Solicitor General, Peter R. George, Prosecuting Attorney, Timothy K. Morris, Assistant Prosecuting Attorney, for the people.
Robert P. Beaton, Marine City, for the defendant.
Before: METER, P.J., and MARK J. CAVANAGH and COOPER, JJ.
*226 PER CURIAM.
Defendant was charged with operating a vehicle while under the influence of intoxicating liquor, third offense (OUIL 3rd), M.C.L. § 257.625(1) and (8). Defendant moved to strike a prior conviction for operating a vehicle by a minor with a bodily alcohol content, M.C.L. § 257.625(6), that was used to enhance the OUIL charge. The trial court granted this motion and the prosecution appeals the trial court's order by leave granted. We reverse and remand.

I. Background Facts and Procedural History
On February 23, 2002, defendant was stopped in the vehicle he was driving by a police officer in St. Clair County. Defendant failed several field sobriety tests, and a subsequent blood alcohol test revealed a blood alcohol content of 0.16 grams of alcohol per 100 ml of blood. As a result, defendant was charged with the felony offense of OUIL 3rd. M.C.L. § 257.625(8)(c). To enhance defendant's charge, the prosecutor relied on defendant's May 1998 conviction for operating a motor vehicle while impaired (OWI), M.C.L. § 257.625(3), and his July 1997 plea of admission under the zero tolerance law, M.C.L. § 257.625(6).[1]
At the time defendant was convicted under the zero tolerance law, only prior convictions for OUIL or operating a motor vehicle with an unlawful blood alcohol content could be used to support a charge of OUIL 3rd.[2] However, 1998 PA 350, which became effective October 1, 1999, amended this statute to allow prior convictions under the zero tolerance law and OWI to enhance subsequent convictions for OUIL to felony status. See M.C.L. § 257.625(23)-(24). We note that imprisonment is not required for an individual's first conviction under the zero tolerance policy. M.C.L. § 257.625(11)(a). Thus, defendant did not have the right to appointed counsel when he pled guilty to violating the zero tolerance law. See People v. Reichenbach, 459 Mich. 109, 118, 587 N.W.2d 1 (1998).
Defendant moved to strike the prosecution's use of his prior uncounselled zero tolerance conviction to enhance his current OUIL charge. He argued that individuals convicted under the zero tolerance law before October 1999 had no reasonable notice *228 that their conviction could lead to felony enhancement in the future. Defendant maintained that this violated constitutional due process principles of fair play and fundamental fairness. He further asserted that the use of zero tolerance convictions to enhance an OUIL charge violates principles of equal protection. Essentially, defendant claimed that this practice arbitrarily differentiated among offending drivers on the basis of age. Defendant also argued that this statutory enhancement legislation violated the constitutional prohibition against ex post facto laws.
The trial court acknowledged the Legislature's authority to pass enhancement statutes permitting the use of earlier convictions to increase a defendant's penalties as a multiple offender. It also found that an uncounselled misdemeanor conviction could be used for purposes of enhancement. However, the trial court determined that there was a significant difference between establishing age boundaries and treating certain individuals more harshly because of their age. According to the trial court, the zero tolerance policy allowed drivers under twenty-one to be convicted for behavior that was lawfully engaged in by older drivers, without any evidence that the amount of alcohol required for such a conviction affected their driving ability. Thus, the trial court stated that there was "no reasonable basis to use a zero tolerance conviction only against drivers under 21 for enhancement." The trial court further agreed with defendant that individuals convicted under the zero tolerance law before October 1, 1999, lacked reasonable notice that the conviction could be used to enhance future OUIL convictions. Consequently, the trial court held that it would be fundamentally unfair and unconstitutional to use the zero tolerance conviction for enhancement purposes in this case.

II. Equal Protection and Due Process
On appeal, the prosecution argues that the trial court erroneously prevented the use of defendant's prior zero tolerance conviction, M.C.L. § 257.625(6), to enhance his subsequent OUIL conviction, M.C.L. § 257.625(1), on due process and equal protection grounds. We agree. Constitutional issues are reviewed de novo on appeal. People v. Pitts, 222 Mich.App. 260, 263, 564 N.W.2d 93 (1997).

A. Equal Protection
Both the federal and state constitutions guarantee equal protection under the law. U.S. Const., Am. XIV, § 1; Const. 1963, art. 1, § 2; see also People v. Conat, 238 Mich.App. 134, 153, 605 N.W.2d 49 (1999). "The constitutional guarantee of equal protection requires that the government treat similarly situated persons alike." Conat, supra at 153, 605 N.W.2d 49. Unless the alleged discrimination involves a suspect class or impinges on the exercise of a fundamental right, a contested statute is evaluated under the rational basis test. People v. Martinez, 211 Mich.App. 147, 150, 535 N.W.2d 236 (1995). Neither the disparate treatment of criminal offenders nor the impingement of driving privileges is generally viewed as affecting an individual's fundamental interests. See Marshall v. United States, 414 U.S. 417, 421-423, 94 S. Ct. 700, 38 L. Ed. 2d 618 (1974); People v. O'Donnell, 127 Mich.App. 749, 756, 339 N.W.2d 540 (1983); United States v. Kingsley, 241 F.3d 828, 838 (C.A.6, 2001). We also find, contrary to defendant's argument on appeal, that his fundamental liberty interests in this case were adequately protected by the right to a trial concerning the instant offense. See People v. Perkins, 107 Mich.App. 440, 443-444, 309 N.W.2d 634 (1981); People v. McLeod, 407 Mich. 632, 662, 288 N.W.2d 909 (1980).
*229 A statute's constitutionality is presumed under the rational basis analysis. Martinez, supra at 150, 535 N.W.2d 236. The burden therefore rests with the party challenging the legislation to demonstrate that the classification is arbitrary and not rationally related to a legitimate government interest. Id. If a legislative classification is supported by "`any state of facts either known or which could reasonably be assumed[,]'" it must be upheld. Bissell v. Kommareddi, 202 Mich.App. 578, 580, 509 N.W.2d 542 (1993), quoting Shavers v. Attorney Gen., 402 Mich. 554, 613-614, 267 N.W.2d 72 (1978).
Applying this analysis to the instant facts, we are not persuaded that the application of M.C.L. § 257.625(23) in this case violates equal protection guarantees. It appears that the premise underlying the trial court's decision in this case is the fact that the zero tolerance law differentiated among drivers on the basis of age without any proof that the alcohol consumed would adversely affect driving ability. However, we note that an adult conviction for OUIL, pursuant to M.C.L. § 257.625(1)(b), similarly does not require evidence of actual impairment or an adverse effect on driving ability due to alcohol consumption. We also find no evidence that M.C.L. § 257.625(23) treats underage drivers differently from those over twenty-one.
Furthermore, the legislative purpose behind this statute is clearly apparent when reviewing other statutes concerning minors and alcohol. For instance, M.C.L. § 436.1703(1) punishes minors for the mere possession of alcohol despite the fact that older individuals are not subject to penalty. When discussing the purpose behind that offense, this Court noted:
The minor in possession of alcohol statute seeks to prevent harms associated with the use of alcohol by persons lacking the maturity necessary to do so responsibly. For example, it seeks to reduce underage drinking and, by extension, the fatalities and serious injuries caused by teenage drunk driving. See House Legislative Analysis, HB 4136, August 16, 1995. [In re Stark, 250 Mich.App. 78, 82, 645 N.W.2d 340 (2002) (emphasis added).]
This same rationale logically applies to laws designed to punish minors who not only acquire alcohol, but also drive a vehicle after its consumption. Indeed, when the zero tolerance law was originally added to the list of alcohol-related driving offenses, the Legislature noted the fact that alcohol-related crashes constituted the leading cause of death for young Americans. See House Legislative Analysis, HB 4839, January 20, 1995, p. 2.
Moreover, the legislative analysis of the 1998 amendment to M.C.L. § 257.625 reflects the Legislature's continuing concern with habitual drunk driving and alcohol-related traffic fatalities. See Senate Fiscal Analysis, SB 268 et al., HB 4210 et al., January 12, 1999. The decision to provide harsher punishment for adults with a history of driving after consuming alcohol as minors supports the statute's objective of discouraging recidivist behavior. The expanded enhancement provisions of M.C.L. § 257.625(23) also support the Legislature's goal of reducing alcohol-related teen deaths by providing an additional incentive for minors not to drink and drive. Ordinarily, "a statute will be sustained if it can be said to advance a legitimate government interest, even if the law seems unwise or works to the disadvantage of a particular group, or if the rationale for it seems tenuous." People v. Cooper (After Remand), 220 Mich.App. 368, 372-373, 559 N.W.2d 90 (1996).[3]


*230 B. Due Process
With respect to defendant's due process challenge, we do not find that it was "fundamentally unfair" to use his prior uncounselled juvenile conviction to enhance his subsequent OUIL charge.[4] Our Supreme Court has determined that the use of prior counseless misdemeanor convictions under a sentencing enhancement statute is constitutionally permissible if counsel was not required for the prior offense. Reichenbach, supra. The rationale for this position is that "recidivist statutes" do not change the penalty imposed for an earlier conviction. Id. at 124-125, 587 N.W.2d 1, citing Nichols v. United States, 511 U.S. 738, 747, 114 S. Ct. 1921, 128 L. Ed. 2d 745 (1994). Additionally, this Court has specifically held that a trial court may consider prior juvenile delinquency adjudications obtained without the benefit of counsel in determining a defendant's sentence where the prior adjudication did not result in imprisonment. People v. Daoust, 228 Mich.App. 1, 17-19, 577 N.W.2d 179 (1998).
We further note that at the time of his latest offense, defendant had been placed on constructive notice, pursuant to the 1998 amendment, that his prior conviction would subject him to enhanced punishment for any future OUIL convictions.[5] Moreover, our Supreme Court has repeatedly held that criminal defendants may not withdraw a guilty plea on the ground that they were unaware of the future collateral or incidental effects of the initial valid plea. See People v. Davidovich, 463 Mich. 446, 453, 618 N.W.2d 579 (2000); People v. Osaghae (On Reconsideration), 460 Mich. 529, 533-534, 596 N.W.2d 911 (1999). Consequently, the trial court erred in ruling that the use of defendant's prior zero tolerance conviction to enhance his subsequent OUIL charge would violate his due process rights.

III. Ex Post Facto Laws
The prosecution also contends that the application of M.C.L. § 257.625(23) to enhance defendant's offense does not violate the constitutional prohibitions against ex post facto laws. The trial court apparently agreed with this argument when it stated that "[t]he Legislature can pass enhancement statutes allowing the use of pre-enactment convictions to increase the defendant's penalties as a multiple offender." As stated in People v. McRunels, 237 Mich.App. 168, 175, 603 N.W.2d 95 (1999), quoting Riley v. Parole Bd., 216 Mich.App. 242, 244, 548 N.W.2d 686 (1996) (emphasis omitted):
A statute that affects the prosecution or disposition of criminal cases involving crimes committed before its effective date violates the Ex Post Facto Clauses if it "(1) makes punishable that which was not, (2) makes an act a more serious criminal offense, (3) increases the punishment, or (4) allows the prosecution to convict on less evidence."
It has long been held that statutes requiring harsher penalties for repeat offenders are not ex post facto laws. In People v. *231 Shastal, 26 Mich.App. 347, 351-352, 182 N.W.2d 638 (1970), this Court noted that "it is the subsequent offense, committed while the [sentencing enhancement] act is in effect, that is punished more harshly, and not the first offense." Similarly, in the instant case there was no retroactive application of the current statute to defendant's zero tolerance conviction. Thus, we find no violation of the constitutional prohibitions against ex post facto laws.
Reversed and remanded for further proceedings consistent with this opinion. We do not retain jurisdiction.
NOTES
[1]  According to M.C.L. § 257.625(6):

(6) A person who is less than 21 years of age, whether licensed or not, shall not operate a vehicle upon a highway or other place open to the general public or generally accessible to motor vehicles, including an area designated for the parking of vehicles, within this state if the person has any bodily alcohol content. As used in this subsection, "any bodily alcohol content" means either of the following:
(a) An alcohol content of not less than 0.02 grams or more than 0.07 grams per 100 milliliters of blood, per 210 liters of breath, or per 67 milliliters of urine.
(b) Any presence of alcohol within a person's body resulting from the consumption of intoxicating liquor, other than consumption of intoxicating liquor as a part of a generally recognized religious service or ceremony.
[2]  In 1997, M.C.L. § 257.625(7) defined the prior convictions that could be utilized to enhance a subsequent OUIL conviction.
[3]  Defendant's reliance on State v. Ferris, 762 So. 2d 601, 607-608 (La., 2000), is misplaced because the statute involved in that case did not include a previous conviction under Louisiana's zero tolerance law.
[4]  It appears that the trial court was referencing the "procedural" due process element of a due process claim, which provides that, "[w]hen government action depriving a person of life, liberty, or property survives substantive due process scrutiny, it must still be implemented in a fair manner." United States v. Salerno, 481 U.S. 739, 746, 107 S. Ct. 2095, 95 L. Ed. 2d 697 (1987).
[5]  It is also noteworthy that a prior conviction under M.C.L. § 257.625(6) can be used to enhance the punishment for a second violation of the zero tolerance law itself. M.C.L. § 257.625(11)(b).